Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 (Claim set) and 06/27/2022 (RCE request) has been entered.
Response to Amendment
To summarize applicant has amended the independent claim to recite that the support struts  are position internally (more centrally) than the propellers/thrust devices and located opposite to the scanning device.
Claims 15/16 have been newly amended. Claim 15 recites an axis (vertical) defined by the position of the scanning device on the craft and that the base/connection of the struts to the craft are located more central than the rotors. Claim 16 recites the same and further defines/recites that the struts ends (parts which would be contact with the surface) are located further away from the central axis than where they connect to the craft (I.e. the struts are angled/curved and not just straight up and down).
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. Regarding the independent claim arguments (struts located interior to the rotors of the craft) while applicant is correct in that the figures of Hsaio et al show struts located exteriorly (farther out) from the center of the craft compared to the rotors. The generalized teachings of Hsaio et al regarding the struts are ([0073] Preferably, the protection means 150 is positioned adjacent to the propulsion unit 120 and more preferably, the protection means 150 is embodied as an elongated member 152 having a length of a predetermined size to prevent the propulsion unit 120 from contacting the surface 20 proximate to the flight level whilst allowing a sufficient distance between system 10 and the surface 20 to maintain the aerodynamic interaction.). As such while Struts of the figures are farther out, the overall/generalized the teachings of Hsaio et al are that the struts can be located anywhere “adjacent” to the rotors, which would naturally include any portions more central to the craft which are obstructed by the swept area of the rotors. Further there are no specific teachings in Hsaio et al to suggest that the support struts must be located farther out compared to the rotors or that more centrally positioned struts would be unsuitable/non-functioning. As such the plain meaning of Hsaio et al’s text does teach the amended independent claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15, recites defining of a central axis of the craft and that the bases of the struts are located closer to this axis than the thrust devices of the craft; however claim 1, while not using the exact same language, already recites that the struts are located “interiorly” compared to the thrust devices. The extra definition of defining the distance from vertical axis of the craft, as opposed to being more “interior” than the rotors, doesn’t appear to effectively limit the placement of the struts more than is already required by claim 1. i.e. What strut positions would be covered by claim 1’s language but would be excluded by claim 15’s language?  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 8-12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190324477 A1, “AERIAL SYSTEM AND A METHOD OF CONTROLLING AN AERIAL SYSTEM”, Hsiao et al in further in view of US 9835717 B2, “Three Dimensional Scanning Beam And Imaging System”, Bosse et al in view of DE 102014211721 A1, “Unmanned Aerial Vehicle And Method For Operating An Unmanned Aerial Vehicle”, Warzelhan et al.
	Regarding Claim 1, Hsiao et al teaches “an aerial drone having a plurality of landing support legs on one side of the fuselage and a plurality of support struts on an opposite side of the fuselage,”( [0070] In one example embodiment, the aerial system 10 may include protection means 150, one end of which is extended upward and beyond the propulsion unit 120 to form a supporter 152 for protecting the propulsion unit 120 from the collision with the surface 20. The supporter 152 may be made of or includes a damping material 154 e.g. polyurethane foam and serves as a first colliding point between the protective means 150 and the surface 20, such that the damping material 154 may dampen the collision between the protective means 150 and the surface 20, thereby reduces the undesired bouncing of the system 10 when the system 10 approaches the ceiling 20. This ensures that the system 10 does not bounce away due to the reaction force and ensures that the system 10 perches on the surface 20 successfully.” Additionally from figure 2 below shows multiple struts above (elements 154/152; and while not explicitly mentioned the figure/photo below shows the device resting on structure below the rotors thus teaching landing struts on the side opposite the support/ceiling struts);” the aerial drone having a plurality of thrust devices;”( [0048]” In one example embodiment, the aerial system 10 e.g. a quadrotor includes an energy source 110 e.g. a battery module, gasoline, petrol etc., one or more motor-driven propulsion units 120, preferably four, each having a rotating axis 122 about which a rotating blade 124 is rotated for operating the system 10 at a flight level proximate to a surface 20 e.g. a ceiling surface, and a control device 130 for controlling the propulsion units 120, thereby maintains the system 10 within a predetermined range of flight level and optimizes the power consumption of the energy source 110 by the propulsion units 120. The control device 130 further includes a sensing device 140 for sensing the distance between the propulsion unit 120 and the surface 20.”);” and a processor system configured to position the plurality of support struts against a surface in the environment using the thrust devices prior to operating the optical scanning device.”( [0078]” Advantageously, once the system 10 finishes perching, the motors will generate much lower power. Due to the ceiling effect, the system 10 may still stay at the same height under the ceiling 20 without dropping. Therefore, this may reduce the power consumption and thus provides a longer flying time. With the reduction in power consumption while perching, the robots continue to perform useful functions such as inspection, imaging, and communication.” Here teaches the perching (supports against a surface) and then use of the functions of inspection/imaging i.e. then using the optical scanning device). And “bases of the plurality of support struts being positioned on the fuselage at an interior of the plurality of thrust devices such that the bases of the plurality of support struts are opposite the optical scanning device,”( [0073] “Preferably, the protection means 150 is positioned adjacent to the propulsion unit 120 and more preferably, the protection means 150 is embodied as an elongated member 152 having a length of a predetermined size to prevent the propulsion unit 120 from contacting the surface 20 proximate to the flight level whilst allowing a sufficient distance between system 10 and the surface 20 to maintain the aerodynamic interaction.” While the figures show the support struts located farther out than the rotors the BRI/plainmeaning of “adjacent” would include all positions around the swept area of the rotors, which would include the positions more central to the craft’s center, as such while the figures don’t show more centrally located struts the BRI/plainmeaning of the publications teachings do teach such positioning, further there are no teachings in the publication that would suggest an more exterior (Farther out) placement of the struts in nessecary and/or that more interiorly place struts would be non-functioning or less preferable.)

    PNG
    media_image1.png
    319
    603
    media_image1.png
    Greyscale

	Hsiao et al however focuses on the thrusting/attaching of the device onto the ceiling, only containing generalized teachings for sensors systems/uses of the drone. Teaching the use of a inspection device to inspect/scan the area below the drone [0021] “In an embodiment of the first aspect, further comprises at least one of an inspection device for inspecting an area underneath the system at the upper level, an imaging device for capturing an image at the upper level, and a communication device for communicating with a remote server at the upper level.”
	Bosse et al teaches an optical scanning device attached to a robot/vehicle Column 1, lines 55-66, “In many cases 3D scanning beam systems are rigidly mounted to a vehicle or robot, and continuously scan a particular region relative to an orientation of the vehicle or robot. Collected data then can be used for mapping and/or localization applications or more basic object detection and scene awareness purposes. However, in some circumstances errors can be introduced to a rigidly mounted scanning beam system due to vibrations or jouncing of a vehicle or robot to which the system is attached. Therefore complex vibration isolation and stabilisation systems have been devised to effectively isolate 3D scanning beam systems from unwanted vibrations or movement.” And the creation of a point cloud (3D coordinates of objects/surfaces in the scan area) Column 2, lines 45-52, “Optionally, the ranging apparatus comprises a laser. Optionally, the laser comprises a two dimensional scanning beam laser.  Optionally, the 3D point cloud is defined in real time. Optionally, the ranging apparatus transmits and receives at least one of the following types of signals: light signals, acoustic signals, ultrasonic signals, radio frequency signals, gamma radiation signals, microwave signals.”
	It would have been obvious to one of ordinary skill in the art to use the overall 3D scanning systems as taught by Bosse et al as the “inspection device” called for in Hsiao. The KSR rational for the obviousness of this combination being “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Hsiao teaches a uav system which includes struts for protection from impact while the drone thrusts/docks onto the ceiling. Hsiao however only contains very brief/generalized teachings for the use of sensors on the drone. (II) Bosse et al teaches an optical scanning/3D scanner for the use on drones and vehicles and contains detailed teachings about its use and function. (III) by implementing of the scanner system of Bosse onto Hsiao the underlying functions of either invention are not changed; Bosse is simply providing more detailed teachings about a specific type of “inspection device” and is merely performing the taught functions/method of Bosse while implemented on Hsiao, thus there is no indication that the results of the modification would be unpredictable. (IV) Hsiao already teaches the use of imaging devices to scan an area below the drone and Bosse already teaches the use of their device on robots as such the modification wouldn’t go against the scope/teachings of either invention. 
	The modification however still lacks explicit teachings for a camera/scanning device mounted centrally on the lower side (side opposite the support struts) of the UAV.
	Warzelhan et al teaches a perching uav system which includes a imaging device mounted centrally on the lower side of the fuselage. [0021] “Figure 1 shows a quadrocopter as an example of an unmanned aerial vehicle 10 with a holding device 12 , The quadrocopter 10 has a swiveling security camera 30 on the underbody of the quadrocopter 10 , The security camera 30 is implemented in the preferred embodiment as a pan-tilt-zoom-monitoring camera (pan-tilt-zoom - PTZ). On one side of the quadrocopter 10 there is a holding arm 16 as part of the holding device 12 , At the end of this arm 16 a suction device is attached as a connecting device to a vertical structure. In the preferred embodiment, the suction device is a suction cup 14 educated.”

    PNG
    media_image2.png
    296
    456
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to implement/attach the scanning device described in Bosse et al on the lower bottom side of the UAV as shown in Warzelhan et al. Such a attachment would be obvious under the KSR rational “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Bosse et al teaches a imaging device for use on robotic device however lacks specific teachings for implementation on a UAV/quadcopter type device. Warzelhan et al teaches a UAV/quadcopter which includes teachings for specific placement of a camera system on the UAV. (II) the specific implementation of the central underside scanning device doesn’t change the underlying principles/functions of either reference as the central position on the underside is merely a specific location for the sensor, the location not changing any functioning/principles of the sensor itself. (III) Both Hsaio and Warzelhan are directed to quadcopter type UAV’s and particular docking/perching solutions/improvements of the UAV as such a combination including both of them wouldn’t be against the spirit of either publication. The resulting modified Hsaio would teach all aspects of amended claim 1.
	Regarding Claim 2, Modified Hsiao teaches “The system of claim 1, wherein the aerial drone further includes a plurality of support pads, each support pad being coupled to the end of one of the plurality of support struts.”( Hsiao [0070] In one example embodiment, the aerial system 10 may include protection means 150, one end of which is extended upward and beyond the propulsion unit 120 to form a supporter 152 for protecting the propulsion unit 120 from the collision with the surface 20. The supporter 152 may be made of or includes a damping material 154 e.g. polyurethane foam and serves as a first colliding point between the protective means 150 and the surface 20, such that the damping material 154 may dampen the collision between the protective means 150 and the surface 20, thereby reduces the undesired bouncing of the system 10 when the system 10 approaches the ceiling 20. This ensures that the system 10 does not bounce away due to the reaction force and ensures that the system 10 perches on the surface 20 successfully.” Figure 2 below shows a physical implementation in which there a landing legs (opposite side of the rotors/below the craft) which are on the opposite side of the craft from the supporting struts (elements 152), they are all attached together by what appears to be a plastic like material fuselage)

    PNG
    media_image1.png
    319
    603
    media_image1.png
    Greyscale

	Regarding Claim 4, modified Hsiao “The system of claim 1, wherein the optical scanning device includes a light source, a beam steering unit, and a light receiver, the beam steering unit cooperating with the light source and light receiver to define a scan area, the light source and the light receiver configured to cooperate with a processor system to determine a first distance to a first object point based at least in part on a transmitting of a light by the light source and a receiving of a reflected light by the light receiver, the 3D scanner configured to cooperate with the processor system to determine the three-dimensional coordinates of the at least one point based at least in part on the first distance.”(Column 1, lines 37-55, “3D scanning beam systems can provide data for mapping and/or localization applications. Generally, such systems include an active, powered linkage mechanism that moves a sensor in multiple degrees of freedom, effectively increasing the field of view of the sensor, to obtain a 3D scan. For example some systems may include a laser ranging apparatus that outputs a one dimensional beam. If the ranging apparatus is mounted to a powered multiple-degree-of-freedom linkage or powered gimbal mechanism, the laser can be repetitively swept through a three dimensional space, such as a space in front of a vehicle. Data collected from the apparatus then can be used to define a 3D “point cloud”, which effectively defines an image or map of an environment. Other ranging apparatus can include two dimensional laser scanners that are rotated about a central axis, or moved in a third dimension when fixed to a vehicle, to define a 3D point cloud. Further, 3D flash light detection and ranging (LIDAR) apparatuses can incorporate multiple detectors in parallel to generate 3D ranging data.” Here teaches the emission and reception the various physical parts of the device claimed are all standard/inherent parts of standard scanning systems such as the Lidar and the creation of the point cloud is determining of position/distance of surfaces/objects based on the emission and reception of light from the system.)
	Regarding Claim 5, modified Hsiao teaches “The system of claim 1, wherein the optical scanning device is one of a time-of- flight scanner, a triangulation scanner, an area scanner, a structured light scanner, or a laser tracker.”( Column 1, lines 37-55, “3D scanning beam systems can provide data for mapping and/or localization applications. Generally, such systems include an active, powered linkage mechanism that moves a sensor in multiple degrees of freedom, effectively increasing the field of view of the sensor, to obtain a 3D scan. For example some systems may include a laser ranging apparatus that outputs a one dimensional beam. If the ranging apparatus is mounted to a powered multiple-degree-of-freedom linkage or powered gimbal mechanism, the laser can be repetitively swept through a three dimensional space, such as a space in front of a vehicle. Data collected from the apparatus then can be used to define a 3D “point cloud”, which effectively defines an image or map of an environment. Other ranging apparatus can include two dimensional laser scanners that are rotated about a central axis, or moved in a third dimension when fixed to a vehicle, to define a 3D point cloud. Further, 3D flash light detection and ranging (LIDAR) apparatuses can incorporate multiple detectors in parallel to generate 3D ranging data.” Lidar is a specific type of time of flight sensor)
	Regarding Claim 7, modified Hsiao teaches “The system of claim 1, wherein the surface is a ceiling in the environment.”( [0070] “In one example embodiment, the aerial system 10 may include protection means 150, one end of which is extended upward and beyond the propulsion unit 120 to form a supporter 152 for protecting the propulsion unit 120 from the collision with the surface 20. The supporter 152 may be made of or includes a damping material 154 e.g. polyurethane foam and serves as a first colliding point between the protective means 150 and the surface 20, such that the damping material 154 may dampen the collision between the protective means 150 and the surface 20, thereby reduces the undesired bouncing of the system 10 when the system 10 approaches the ceiling 20. This ensures that the system 10 does not bounce away due to the reaction force and ensures that the system 10 perches on the surface 20 successfully.”)
	Regarding Claim 8, Hsiao et al teaches “moving an aerial drone from a first position to a scanning position; the aerial drone having a plurality of landing legs on one side of a fuselage, contacting a plurality of support struts extending from the aerial drone onto a surface at the scanning position; increasing thrust generated by thrust devices on the aerial drone; holding the aerial drone against the surface using the increased thrust;”( [0070] “In one example embodiment, the aerial system 10 may include protection means 150, one end of which is extended upward and beyond the propulsion unit 120 to form a supporter 152 for protecting the propulsion unit 120 from the collision with the surface 20. The supporter 152 may be made of or includes a damping material 154 e.g. polyurethane foam and serves as a first colliding point between the protective means 150 and the surface 20, such that the damping material 154 may dampen the collision between the protective means 150 and the surface 20, thereby reduces the undesired bouncing of the system 10 when the system 10 approaches the ceiling 20. This ensures that the system 10 does not bounce away due to the reaction force and ensures that the system 10 perches on the surface 20 successfully.” Here teaches the flying to and connecting of struts to the ceiling while not explicitly mentioning it is the thrust by the very nature of how rotorcrafts fly which is keeping the craft held against the ceiling. [0075]” Advantageously, when a spinning propeller 120 is placed in proximity of a ceiling 20, the aerodynamic interaction between the surface 20 and the propeller 120 results in a substantial increase in the generated propelling thrust, with minimal change in the energy consumed by the driving motor 121.” Here teaches that when uav reaches/touches the ceiling the thrust of the rotors is increased.) and “bases of the plurality of support struts being positioned on the fuselage at an interior of the plurality of thrust devices such that the bases of the plurality of support struts are opposite the optical scanning device,”( [0073] “Preferably, the protection means 150 is positioned adjacent to the propulsion unit 120 and more preferably, the protection means 150 is embodied as an elongated member 152 having a length of a predetermined size to prevent the propulsion unit 120 from contacting the surface 20 proximate to the flight level whilst allowing a sufficient distance between system 10 and the surface 20 to maintain the aerodynamic interaction.” While the figures show the support struts located farther out than the rotors the BRI/plainmeaning of “adjacent” would include all positions around the swept area of the rotors, which would include the positions more central to the craft’s center, as such while the figures don’t show more centrally located struts the BRI/plainmeaning of the publications teachings do teach such positioning, further there are no teachings in the publication that would suggest an more exterior (Farther out) placement of the struts is necessary and/or that more interiorly place struts would be non-functioning or less preferable)
	Hsiao et al however focuses on the thrusting/attaching of the device onto the ceiling, only containing generalized teachings for sensors systems/uses of the drone. Teaching the use of a inspection device to inspect/scan the area below the drone [0021] “In an embodiment of the first aspect, further comprises at least one of an inspection device for inspecting an area underneath the system at the upper level, an imaging device for capturing an image at the upper level, and a communication device for communicating with a remote server at the upper level.”
	Bosse et al teaches an optical scanning device attached to a robot/vehicle Column 1, lines 55-66, “In many cases 3D scanning beam systems are rigidly mounted to a vehicle or robot, and continuously scan a particular region relative to an orientation of the vehicle or robot. Collected data then can be used for mapping and/or localization applications or more basic object detection and scene awareness purposes. However, in some circumstances errors can be introduced to a rigidly mounted scanning beam system due to vibrations or jouncing of a vehicle or robot to which the system is attached. Therefore complex vibration isolation and stabilisation systems have been devised to effectively isolate 3D scanning beam systems from unwanted vibrations or movement.” And the creation of a point cloud (3D coordinates of objects/surfaces in the scan area) Column 2, lines 45-52, “Optionally, the ranging apparatus comprises a laser. Optionally, the laser comprises a two dimensional scanning beam laser.  Optionally, the 3D point cloud is defined in real time. Optionally, the ranging apparatus transmits and receives at least one of the following types of signals: light signals, acoustic signals, ultrasonic signals, radio frequency signals, gamma radiation signals, microwave signals.”
	It would have been obvious to one of ordinary skill in the art to use the overall 3D scanning systems as taught by Bosse et al as the “inspection device” called for in Hsiao. The KSR rational for the obviousness of this combination being “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Hsiao teaches a uav system which includes struts for protection from impact while the drone thrusts/docks onto the ceiling. Hsiao however only contains very brief/generalized teachings for the use of sensors on the drone. (II) Bosse et al teaches an optical scanning/3D scanner for the use on drones and vehicles and contains detailed teachings about its use and function. (III) by implementing of the scanner system of Bosse onto Hsiao the underlying functions of either invention are not changed; Bosse is simply providing more detailed teachings about a specific type of “inspection device” and is merely performing the taught functions/method of Bosse while implemented on Hsiao, thus there is no indication that the results of the modification would be unpredictable. (IV) Hsiao already teaches the use of imaging devices to scan an area below the drone and Bosse already teaches the use of their device on robots as such the modification wouldn’t go against the scope/teachings of either invention. 
	The modification however still lacks explicit teachings for a camera/scanning device mounted centrally on the lower side (side opposite the support struts) of the UAV.
	Warzelhan et al teaches a perching uav system which includes a imaging device mounted centrally on the lower side of the fuselage. [0021] “Figure 1 shows a quadrocopter as an example of an unmanned aerial vehicle 10 with a holding device 12 , The quadrocopter 10 has a swiveling security camera 30 on the underbody of the quadrocopter 10 , The security camera 30 is implemented in the preferred embodiment as a pan-tilt-zoom-monitoring camera (pan-tilt-zoom - PTZ). On one side of the quadrocopter 10 there is a holding arm 16 as part of the holding device 12 , At the end of this arm 16 a suction device is attached as a connecting device to a vertical structure. In the preferred embodiment, the suction device is a suction cup 14 educated.”

    PNG
    media_image2.png
    296
    456
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to implement/attach the scanning device described in Bosse et al on the lower bottom side of the UAV as shown in Warzelhan et al. Such a attachment would be obvious under the KSR rational “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Bosse et al teaches a imaging device for use on robotic device however lacks specific teachings for implementation on a UAV/quadcopter type device. Warzelhan et al teaches a UAV/quadcopter which includes teachings for specific placement of a camera system on the UAV. (II) the specific implementation of the central underside scanning device doesn’t change the underlying principles/functions of either reference as the central position on the underside is merely a specific location for the sensor, the location not changing any functioning/principles of the sensor itself. (III) Both Hsaio and Warzelhan are directed to quadcopter type UAV’s and particular docking/perching solutions/improvements of the UAV as such a combination including both of them wouldn’t be against the spirit of either publication. The resulting modified Hsaio would teach all aspects of amended claim 8
	Regarding Claim 9, modified Hsiao teaches “The method of claim 8, further comprising rotating the optical scanning device about a first axis the optical scanning device having a light source, a light receiver and a photogrammetry camera”( Column 12, lines 18-42, “However, the system 800 further includes an imaging device in the form of a camera 840. Also illustrated are a beam 845 of the 2D laser beam scanner 805 and an overlapping field of view 850 of the camera 840. The use of an additional imaging device can enable significant added benefits from the system 800, such as where colourisation is required. Data from the camera 840 thus can be used to map a colour, texture, intensity or other measured value to some or all of the range points collected from the scanner 805. For example, typical laser scanners return a range value for each measured point, but there is no information on the colour of a measured surface. (Some laser scanners return an ‘intensity’ value, which can produce a greyscale photo of a scene.) Therefore, a common approach to “colourize” a point cloud is to use a color camera. The camera and laser are calibrated (usually a single time when first set up), which determines the geometry between the two sensors. The range points measured by the laser can then be projected into the camera image plane, and the colour of the pixel it lands in determines a colour for that laser point. Depending on the field of view of each sensor, some points might be outside of the camera field of view, and therefore cannot have an assigned colour.” Here teaches the use of a color image camera as part of the scanner, i.e. a photogrammetry camera)”; emitting a plurality of light beams from the light source and receiving with the light receiver a plurality of reflected light beams from an object surface within a scan area, the direction of each of the plurality of light beams being determined by a beam steering unit; and wherein the step of measuring the three-dimensional coordinates of at least one point includes determining, with a processor system, three-dimensional coordinates of a collection of points on the environment or object within a scan area based at least in part on the plurality of light beams and the plurality of reflected light beams.”(Column 1, lines 37-55, “3D scanning beam systems can provide data for mapping and/or localization applications. Generally, such systems include an active, powered linkage mechanism that moves a sensor in multiple degrees of freedom, effectively increasing the field of view of the sensor, to obtain a 3D scan. For example some systems may include a laser ranging apparatus that outputs a one dimensional beam. If the ranging apparatus is mounted to a powered multiple-degree-of-freedom linkage or powered gimbal mechanism, the laser can be repetitively swept through a three dimensional space, such as a space in front of a vehicle. Data collected from the apparatus then can be used to define a 3D “point cloud”, which effectively defines an image or map of an environment. Other ranging apparatus can include two dimensional laser scanners that are rotated about a central axis, or moved in a third dimension when fixed to a vehicle, to define a 3D point cloud. Further, 3D flash light detection and ranging (LIDAR) apparatuses can incorporate multiple detectors in parallel to generate 3D ranging data.”Here teaches the creation of 3D cloud data, rotating about an axis, scanning of an area. The various specific components claimed, while not explicitly mentioned, are all standard/inherent parts of lidar systems; further Lidar systems inherently function based on the emission and reception of the emitted light data.)
	Regarding Claim 10, modified Hsiao teaches “The method of claim 9, further comprising acquiring at least one image within the field of view of a photogrammetry camera as the optical scanning device is rotated about the first axis.”( Column 12, lines 18-42, “However, the system 800 further includes an imaging device in the form of a camera 840. Also illustrated are a beam 845 of the 2D laser beam scanner 805 and an overlapping field of view 850 of the camera 840. The use of an additional imaging device can enable significant added benefits from the system 800, such as where colourisation is required. Data from the camera 840 thus can be used to map a colour, texture, intensity or other measured value to some or all of the range points collected from the scanner 805. For example, typical laser scanners return a range value for each measured point, but there is no information on the colour of a measured surface. (Some laser scanners return an ‘intensity’ value, which can produce a greyscale photo of a scene.) Therefore, a common approach to “colourize” a point cloud is to use a color camera. The camera and laser are calibrated (usually a single time when first set up), which determines the geometry between the two sensors. The range points measured by the laser can then be projected into the camera image plane, and the colour of the pixel it lands in determines a colour for that laser point. Depending on the field of view of each sensor, some points might be outside of the camera field of view, and therefore cannot have an assigned colour.” Here teaches the use of a color image camera as part of the scanner, i.e. a photogrammetry camera; it teaches the camera taking an image of at least a portion of the field of view of the lasar/scanner; this assigning of the color to a 3D point cloud is photogrammetry)
	Regarding Claim 11, modified Hsiao teaches “The method of claim 10 further comprising colorizing the collection of points based on the at least one image. .”( Column 12, lines 18-42, “However, the system 800 further includes an imaging device in the form of a camera 840. Also illustrated are a beam 845 of the 2D laser beam scanner 805 and an overlapping field of view 850 of the camera 840. The use of an additional imaging device can enable significant added benefits from the system 800, such as where colourisation is required. Data from the camera 840 thus can be used to map a colour, texture, intensity or other measured value to some or all of the range points collected from the scanner 805. For example, typical laser scanners return a range value for each measured point, but there is no information on the colour of a measured surface. (Some laser scanners return an ‘intensity’ value, which can produce a greyscale photo of a scene.) Therefore, a common approach to “colourize” a point cloud is to use a color camera. The camera and laser are calibrated (usually a single time when first set up), which determines the geometry between the two sensors. The range points measured by the laser can then be projected into the camera image plane, and the colour of the pixel it lands in determines a colour for that laser point. Depending on the field of view of each sensor, some points might be outside of the camera field of view, and therefore cannot have an assigned colour.” Here teaches the use of a color image camera as part of the scanner, i.e. a photogrammetry camera; it teaches the camera taking an image of at least a portion of the field of view of the lasar/scanner; this assigning of the color to a 3D point cloud is photogrammetry)
	Regarding Claim 12, modified Hsiao teaches “The method of claim 8, wherein the optical scanning device is one of a time- of-flight scanner, a triangulation scanner, an area scanner, a structured light scanner, or a laser tracker.” .”( Column 1, lines 37-55, “3D scanning beam systems can provide data for mapping and/or localization applications. Generally, such systems include an active, powered linkage mechanism that moves a sensor in multiple degrees of freedom, effectively increasing the field of view of the sensor, to obtain a 3D scan. For example some systems may include a laser ranging apparatus that outputs a one dimensional beam. If the ranging apparatus is mounted to a powered multiple-degree-of-freedom linkage or powered gimbal mechanism, the laser can be repetitively swept through a three dimensional space, such as a space in front of a vehicle. Data collected from the apparatus then can be used to define a 3D “point cloud”, which effectively defines an image or map of an environment. Other ranging apparatus can include two dimensional laser scanners that are rotated about a central axis, or moved in a third dimension when fixed to a vehicle, to define a 3D point cloud. Further, 3D flash light detection and ranging (LIDAR) apparatuses can incorporate multiple detectors in parallel to generate 3D ranging data.” Lidar is a specific type of time of flight sensor)
	Regarding Claim 14, modified Hsiao teaches “The method of claim 8, wherein the surface is a ceiling in the environment.”( [0070] “In one example embodiment, the aerial system 10 may include protection means 150, one end of which is extended upward and beyond the propulsion unit 120 to form a supporter 152 for protecting the propulsion unit 120 from the collision with the surface 20. The supporter 152 may be made of or includes a damping material 154 e.g. polyurethane foam and serves as a first colliding point between the protective means 150 and the surface 20, such that the damping material 154 may dampen the collision between the protective means 150 and the surface 20, thereby reduces the undesired bouncing of the system 10 when the system 10 approaches the ceiling 20. This ensures that the system 10 does not bounce away due to the reaction force and ensures that the system 10 perches on the surface 20 successfully.”)
	Regarding Claim 15, modified Hsaio teaches “The system of claim 1, wherein the optical scanning device comprises a central axis in a vertical direction, the bases of the plurality of support struts are positioned closer to the central axis of the optical scanning device than the plurality of thrust devices, thereby providing stability to the optical scanning device during measurement.”( [0073] “Preferably, the protection means 150 is positioned adjacent to the propulsion unit 120 and more preferably, the protection means 150 is embodied as an elongated member 152 having a length of a predetermined size to prevent the propulsion unit 120 from contacting the surface 20 proximate to the flight level whilst allowing a sufficient distance between system 10 and the surface 20 to maintain the aerodynamic interaction.” While the figures show the support struts located farther out than the rotors the BRI/plainmeaning of “adjacent” would include all positions around the swept area of the rotors, which would include the positions more central to the craft’s center, as such while the figures don’t show more centrally located struts the BRI/plainmeaning of the publications teachings do teach such positioning, further there are no teachings in the publication that would suggest an more exterior (Farther out) placement of the struts is necessary and/or that more interiorly place struts would be non-functioning or less preferable)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Hsiao as applied to claim 1 above, and further in view of NPL Wikipedia article, “Silicone rubber”, https://en.wikipedia.org/w/index.php?title=Silicone_rubber&oldid=868879850.
	Regarding Claim 3, while Hsiao does teach a protective material “[0070] In one example embodiment, the aerial system 10 may include protection means 150, one end of which is extended upward and beyond the propulsion unit 120 to form a supporter 152 for protecting the propulsion unit 120 from the collision with the surface 20. The supporter 152 may be made of or includes a damping material 154 e.g. polyurethane foam and serves as a first colliding point between the protective means 150 and the surface 20, such that the damping material 154 may dampen the collision between the protective means 150 and the surface 20, thereby reduces the undesired bouncing of the system 10 when the system 10 approaches the ceiling 20. This ensures that the system 10 does not bounce away due to the reaction force and ensures that the system 10 perches on the surface 20 successfully.” This material is not a form of silicone.
	The Wikipedia article “Silicone rubber” teaches the use of rubberized silicone as a protective material in a wide variety of industries, including electronics. “Silicone rubber is an elastomer (rubber-like material) composed of silicone—itself a polymer—containing silicon together with carbon, hydrogen, and oxygen. Silicone rubbers are widely used in industry, and there are multiple formulations. Silicone rubbers are often one- or two-part polymers, and may contain fillers to improve properties or reduce cost. Silicone rubber is generally non-reactive, stable, and resistant to extreme environments and temperatures from -67 °F to 572 °F (-55 °C to 300 °C) while still maintaining its useful properties. Due to these properties and its ease of manufacturing and shaping, silicone rubber can be found in a wide variety of products, including: voltage line insulators, automotive applications; cooking, baking, and food storage products; apparel such as undergarments, sportswear, and footwear; electronics; medical devices and implants; and in home repair and hardware with products such as silicone sealants.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify modified Hsiao to instead of using a polyurethane foam to instead use of layer of rubberized silicone as the damping material. The KSR rational being “Simple Substitution of One Known Element for Another to Obtain Predictable Results”. (I) Hsiao teaches the use of damping material on support struts for a UAV which flying against/thrusts again the ceiling. (II) the Wikipedia article teaches the use of rubber silicone in a variety of fields as a protective (damping) material; including the field of electronics. I.e. the use of silicone rubber as a protective/damping material on structures is known in the art. (III) By substituting the polyurethane for the rubber silicon no underlying principles of the invention are being changed and no unpredictable results would occur.
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Hsiao as applied to claims 1 and 8 above, and further in view of US 20170123435 A1, “WALL-CLIMBING AERIAL ROBOT MECHANISM AND METHOD OF CONTROLLING THE SAME”, Myeong et al.
	Regarding Claim 6, Hsiao et al doesn’t disclose a force sensor for determining when the drone is in contact with the surface/ceiling. Instead only containing generalized teachings for such device to determine distance to the surface [0048]” In one example embodiment, the aerial system 10 e.g. a quadrotor includes an energy source 110 e.g. a battery module, gasoline, petrol etc., one or more motor-driven propulsion units 120, preferably four, each having a rotating axis 122 about which a rotating blade 124 is rotated for operating the system 10 at a flight level proximate to a surface 20 e.g. a ceiling surface, and a control device 130 for controlling the propulsion units 120, thereby maintains the system 10 within a predetermined range of flight level and optimizes the power consumption of the energy source 110 by the propulsion units 120. The control device 130 further includes a sensing device 140 for sensing the distance between the propulsion unit 120 and the surface 20.”
	Myeong et al teaches a UAV system which includes landing against/perching against surfaces using its thrust to maintain in contact. [0014] “In the allowing the aerial robot to land on the wall of the structure, an attachment force towards the wall may be generated by applying the thrust force of the aerial robot toward the wall of the structure such that the aerial robot may be landed on the wall of the structure.” Additionally Myeong et al teaches the use of a force/touch sensor to determine if the drone is contact with the landing surface. [0147]” For example, a contact with the wall of the structure may be recognized by using a physical touch sensor formed in the aerial robot 1510. As another example, a location of the aerial robot 1510 through a Monte Carlo localization (MCL) of real-time data values of the distance sensor of the aerial robot 1510 and map information stored in advance may be recognized, and a distance from the wall of the structure may be calculated with reference to the location of the aerial robot 1510. As another example, the wall of the structure may be recognized by mutually supplementing a distance measurement value based on sonar sensor data formed in the aerial robot 1510 and a distance measurement value based on the depth value of the RGB-D sensor.” And the modulation of thrust force when in contact/coming into contact with the surface [0148] “Further, because an attachment force towards the wall may be generated by adjusting the magnitude and the direction of the thrust force of the aerial robot 1510 to apply the thrust force towards the wall of the structure, the aerial robot 1510 may be attached to the wall of the structure. Moreover, as illustrated in FIG. 16, a resilient member 1611 may be provided at a portion of the aerial robot 1610, which is attached to the wall 1620 of the structure so that the aerial robot 1610 may be attached to the wall 1620 of the structure or pass by an obstacle by using the thrust force and the resilient force of the aerial robot 1610.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Hsiao et al to use the touch sensor and thrusting as taught by Myeong et al as the “sensing device” called for in Hsiao et al. This modification would be obvious under the KSR rational of “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Hsiao et al teaches UAV system which includes using thrust force to attach/secure itself against a surface, Hsiao lacks teaching for a “force sensor” for determining if it is in contact with the surface. (II) Myeong et al teaches a similar drone system which also includes teachings for use of thrust to remain attached/secured on the surface, Myeong additionally teaches the use of a touch/force sensor to determine when it is in contact with the surface. (III) Hsiao et al already teaches the use of a distance determination to the surface, on a general level, as such the addition of Myeong’s touch sensor wouldn’t be against the spirit/generalized teachings of Hsiao and the touch sensor is still performing the same function in the modification as it is in the original teachings of Myeong et al. The resulting combination would teach all aspects of claim 6.
	Regarding Claim 13, modified Hsiao fails to teach a force sensor for determining when it is in contact with the attachment surface. Instead Hsiao teaches generalized teachings for such device to determine distance to the surface [0048]” In one example embodiment, the aerial system 10 e.g. a quadrotor includes an energy source 110 e.g. a battery module, gasoline, petrol etc., one or more motor-driven propulsion units 120, preferably four, each having a rotating axis 122 about which a rotating blade 124 is rotated for operating the system 10 at a flight level proximate to a surface 20 e.g. a ceiling surface, and a control device 130 for controlling the propulsion units 120, thereby maintains the system 10 within a predetermined range of flight level and optimizes the power consumption of the energy source 110 by the propulsion units 120. The control device 130 further includes a sensing device 140 for sensing the distance between the propulsion unit 120 and the surface 20.”
Myeong et al teaches a UAV system which includes landing against/perching against surfaces using its thrust to maintain in contact. [0014] “In the allowing the aerial robot to land on the wall of the structure, an attachment force towards the wall may be generated by applying the thrust force of the aerial robot toward the wall of the structure such that the aerial robot may be landed on the wall of the structure.” Additionally Myeong et al teaches the use of a force/touch sensor to determine if the drone is contact with the landing surface. [0147]” For example, a contact with the wall of the structure may be recognized by using a physical touch sensor formed in the aerial robot 1510. As another example, a location of the aerial robot 1510 through a Monte Carlo localization (MCL) of real-time data values of the distance sensor of the aerial robot 1510 and map information stored in advance may be recognized, and a distance from the wall of the structure may be calculated with reference to the location of the aerial robot 1510. As another example, the wall of the structure may be recognized by mutually supplementing a distance measurement value based on sonar sensor data formed in the aerial robot 1510 and a distance measurement value based on the depth value of the RGB-D sensor.” And the modulation of thrust force when in contact/coming into contact with the surface [0148] “Further, because an attachment force towards the wall may be generated by adjusting the magnitude and the direction of the thrust force of the aerial robot 1510 to apply the thrust force towards the wall of the structure, the aerial robot 1510 may be attached to the wall of the structure. Moreover, as illustrated in FIG. 16, a resilient member 1611 may be provided at a portion of the aerial robot 1610, which is attached to the wall 1620 of the structure so that the aerial robot 1610 may be attached to the wall 1620 of the structure or pass by an obstacle by using the thrust force and the resilient force of the aerial robot 1610.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Hsiao et al to use the touch sensor and thrusting as taught by Myeong et al as the “sensing device” called for in Hsiao et al. This modification would be obvious under the KSR rational of “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Hsiao et al teaches UAV system which includes using thrust force to attach/secure itself against a surface, Hsiao lacks teaching for a “force sensor” for determining if it is in contact with the surface. (II) Myeong et al teaches a similar drone system which also includes teachings for use of thrust to remain attached/secured on the surface, Myeong additionally teaches the use of a touch/force sensor to determine when it is in contact with the surface. (III) Hsiao et al already teaches the use of a distance determination to the surface, on a general level, as such the addition of Myeong’s touch sensor wouldn’t be against the spirit/generalized teachings of Hsiao and the touch sensor is still performing the same function in the modification as it is in the original teachings of Myeong et al. The resulting combination would teach all aspects of claim 13.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Hsaio et al as applied to claim 1 above, and further in view of legal precedent, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04, Section IV, “CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS”,  Subsection B, “Changes in Shape”).
	Regarding Claim 16, Modified Hsaio et al teaches the more interiorly (relative to a vertical axis of a centrally placed sensor) placed bases than rotors. ([0073] “Preferably, the protection means 150 is positioned adjacent to the propulsion unit 120 and more preferably, the protection means 150 is embodied as an elongated member 152 having a length of a predetermined size to prevent the propulsion unit 120 from contacting the surface 20 proximate to the flight level whilst allowing a sufficient distance between system 10 and the surface 20 to maintain the aerodynamic interaction.” While the figures show the support struts located farther out than the rotors the BRI/plainmeaning of “adjacent” would include all positions around the swept area of the rotors, which would include the positions more central to the craft’s center, as such while the figures don’t show more centrally located struts the BRI/plainmeaning of the publications teachings do teach such positioning, further there are no teachings in the publication that would suggest an more exterior (Farther out) placement of the struts in necessary and/or that more interiorly place struts would be non-functioning or less preferable)
	Hsaio et al however doesn’t teach that the supporting struts have bases located more interior than their respective ends. (i.e. that the struts are curved/angled, etc). It would have been obvious to one of ordinary skill in the to use curved/angled struts as support struts in Hsaio in view of normal engineering/design principles one of ordinary skill would explore/implement varying support strut designs, case law legal precedent, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04, Section IV, “CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS”,  Subsection B, “Changes in Shape”). 
	Particularly there is no explicitly disclosed advantage to a curved/angled strut compared to a simple straight vertical support strut by the applicant in the specification nor are there any particularly detailed teachings concerning the specific structure of the struts found in the applicant’s specification either which would suggest that the angled/versus straight support strut shape is of particular concern. [0037] of applicant’s spec states that the struts are (I) located adjacent to the thrust devices, (II) have a sufficient length, and (III) may have pads on their ends to improve their traction. The grounding for these amendments are cited by the applicant as [0036]-[0037] (and by extension figure 3). A review of these paragraph never explicitly discloses the particular positioning of the struts ends farther out relative to the struts’ bases. While figure 3 does show a struts of the claimed shape/structure the description/ explanation of the drawings makes no particular remarks as to the structure of the struts beyond that they have sufficient length, are placed adjacent to the rotors, and may have pads (For traction) on their ends. As such there, currently there is no evidence to suggest that the shape (ends farther out than the base) provides a particular benefit/improvement compared to other strut shapes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2016505435 A; US 8794566 B2; US 20170269592 A1; US 20130024067 A1; JP 2017124689 A; JP 2018179819 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661